Citation Nr: 0938072	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
Achilles injury (claimed as Achilles left leg injury).

2.  Entitlement to service connection for residuals of lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for Achilles left leg injury 
(diagnosed as left leg Achilles tendonitis), and residuals of 
a lumbar spine injury (diagnosed as degenerative disc disease 
of the lumbar spine). 

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO.  A transcript of the hearing is of record.

The Veteran submitted additional evidence in May 2009 that 
had not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the Veteran 
waived RO jurisdiction over the evidence during testimony at 
the Board hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between any present left Achilles disability and service.

2.  The record shows the Veteran was not diagnosed with 
degenerative arthritis of the lumbar spine until many years 
after service and the preponderance of the evidence shows no 
relationship between any present lumbar spine disability and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left 
Achilles injury are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

2.  The criteria for service connection for residuals of a 
lumbar spine injury are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities on appeal, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for residuals of 
injuries to the left Achilles and lumbar spine.  He contends 
that he injured these areas playing football in service.  He 
testified at the July 2009 Board hearing that although he did 
not seek treatment until many years after service, he 
suffered from these injuries during that time.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A January 2006 QTC examination report shows diagnoses of 
degenerative arthritis of the lumbar spine, degenerative disc 
disease of the lumbar spine, and left Achilles tendonitis.  A 
June 2008 VA magnetic resonance imaging (MRI) report shows 
spinal canal stenosis at the L3 and L4 levels secondary to 
congenital spinal canal stenosis and facet degenerative joint 
disease/ ligamentum flavum hypertrophy, as well as increased 
epidural fat deposition.  In September 2008, the Veteran 
underwent a lumbar epidural steroid injection.  
 
Thus, the record shows the presence of current lumbar spine 
and left Achilles disabilities.

The service treatment records show that at separation from 
service, the Veteran reported in June 1965 that he had then 
or had had swollen or painful joints, bone, joint, or other 
deformity, and foot trouble.  The examiner noted that the 
occasional pain and swelling in the ankles was of unknown 
etiology and that the foot trouble involved sore arches on 
the left.  A July 1965 separation physical evaluation shows 
the Veteran complained of non-radiating low back pain since 
armed forces day in 1965 and pain in the metatarsophalangeal 
joint of the left great toe of one year's duration.  All of 
his complaints were aggravated by athletic activities such as 
football and basketball.  On physical evaluation, the 
lumbosacral spine showed no significant abnormalities and 
neurological examination showed no motor reflex or sensory 
deficit in the lower extremities.  The Veteran stated that he 
had difficulty with the left foot but x-rays of the foot were 
normal.  He also related difficulty with his back, but the 
back was entirely normal to physical examination and x-ray 
examination showed no significant abnormalities.  The disc 
spaces were well-maintained.  It was noted that the Veteran 
had no actually severe injuries.  The Veteran was concerned 
that the minor injuries might lead to disability in the 
future but was reassured concerning these reportedly well-
healed minor problems.  The diagnosis on physical examination 
was no disease found.

An August 1965 discharge examination report also shows that 
clinical evaluation of the spine and feet were normal.  The 
Veteran had a 1 inch x 2 inch scar on the left lower leg that 
was well-healed with no sequelae.

As the record shows current lumbar spine and left Achilles 
disabilities and in-service complaints of painful feet and 
pain in the lumbar spine, the determinative issue is whether 
there is any relationship between these.

An April 2007 VA examination report shows that the examiner 
reviewed the claims file extensively, including an April 2006 
QTC examination report.  The VA examiner noted that there was 
no indication of complaints about the back or ankle from 1965 
until the Veteran filed his claim for compensation and 
pension recently.  There also was no current evidence that he 
had seen a physician about his back or ankle.  A letter was 
sent to him indicating that he needed to provide information 
to fill in this gap and he had not done so.  The examiner 
indicated that he asked the Veteran about this and the 
Veteran indicated that he did not have any medical 
information to provide and that he had not seen a doctor 
recently about his back or his ankle.  He just indicated to 
the examiner that he thought because he had some kind of pain 
in his old age that he should be compensated for the injury 
that he supposedly sustained in the military.  The examiner 
noted that evaluation of his military records showed he was 
examined extensively in the hospital prior to discharge.  He 
complained of back pain but was fully examined, including 
with x-rays, and his back was found to be normal.  He was 
given an extensive write-up of approximately two pages of 
clinical findings and was approved for discharge as being 
normal.  So the examiner determined that in reality, the 
Veteran was medically cleared for any kind of chronic 
condition.  The examiner also noted that the Veteran did not 
have any evidence to show that he had any chronicity even 
currently on his back or ankle.  The examiner determined that 
review of the QTC examination was adequate for an 
examination.

In reviewing all of the files, the examiner found that there 
was no medical evidence that the Veteran had ever complained 
about either claimed disability since his discharge from 
military service until today.  He did not have any current 
medical records that he had seen a physician with any kind of 
complaints about his back or ankle currently or since the 
time he filed his claim for compensation and pension.  This 
did not show chronicity and it was worrisome that he did not 
even have any evidence that he currently saw a medical doctor 
for any conditions he currently had.  It was examiner's 
opinion that there was no evidence that he ever complained or 
was currently complaining to any medical personnel about a 
problem that he had with his back or ankle.  Irrespective of 
the problem he was complaining about, it did not seem to 
concern him enough to where he was currently seeking medical 
attention.  Because he could not show any medical evidence 
that he had claimed any kind of problem since his discharge 
from military service and because he was totally cleared from 
the military before his discharge from the Air Force with an 
extensive evaluation at the Air Force Hospital for the 
problems with his ankle and back, it was the examiner's 
opinion that the Veteran had no problem currently that could 
be medically related to his complaints that he had when he 
was in the Air Force.

The only positive evidence of record includes an April 2006 
statement from a private physician that the Veteran had back 
pain with herniated disc that might have been a result of 
active lifestyle when he was younger, including playing 
football for the Air Force.  He also had chronic pain in his 
Achilles tendon from previous injury similar in causation as 
the back problems.  An August 2008 VA medical record shows 
the Veteran complained of chronic lower back pain since he 
was young that was getting worse in the last two years.  
Another letter from the same private physician submitted in 
May 2009 notes that the Veteran stated that his back 
disability was caused from an active lifestyle and was 
precipitated from a football injury he sustained while 
playing football in the Air Force.

The negative evidence in this case far outweighs the positive 
evidence.  While the Veteran has testified that he injured 
his back and left Achilles in service and he is competent to 
testify as to such injuries, physical evaluation in service 
showed that these injuries had resolved by the time he was 
discharged from service.  The first finding of any 
degenerative arthritis in the lumbar spine was not until 
2006, which is approximately 41 years after discharge from 
service.  Thus, service connection for degenerative arthritis 
in the lumbar spine is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of these 
disabilities from service or at any point during the 41 years 
before either of these disabilities were shown.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).   The VA examiner 
extensively reviewed the claims file, including the 
resolution of the Veteran's injuries in service and the lack 
of treatment for the ankle or back for many years after 
service and found that there was no relationship between any 
present disabilities in the ankle and back and service.  The 
statements provided by the private physician are not 
probative, as the first statement indicates that there was a 
possible relationship between the back and ankle disabilities 
and service, and the second statement merely relates the 
Veteran's opinion on the matter.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not required to accept doctors' opinions that are 
based upon the claimant's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Moreover, the 
private physician did not indicate a review of the claims 
file which would have shown him that there was no medical 
evidence of record of a diagnosis of or treatment for either 
of the claimed disabilities from the time of discharge to the 
present.  The April 2007 VA examination report is of greatest 
probative value in light of the physician having reviewed the 
evidence and discussed the evidence.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  While the April 2007 VA examiner did not 
physically evaluate the Veteran, he reviewed the thorough 
evaluation conducted by the QTC examiner in January 2006.

The Veteran genuinely believes that his left Achilles and 
back disabilities were incurred in service.  His factual 
recitation as to injuries in service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his left Achilles or 
back disabilities and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who discussed the 
details of the evidence of record and found no relationship 
between the Veteran's present disabilities and his service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for residuals of injury to the left 
Achilles and residuals of lumbar spine injury; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.
ORDER

Entitlement to service connection for residuals of left 
Achilles injury (claimed as Achilles left leg injury) is 
denied.

Entitlement to service connection for residuals of lumbar 
spine injury is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


